Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 01/08/2021 is duly acknowledged.
	Claims 1-9 as currently amended/presented are pending in this application.
	Claims 7-9 (non-elected invention of group II) were previously withdrawn from considerations.
Claims 1-6 (elected invention of group I; drawn to “A Test strip”), as currently amended, have been examined on their merits in this office action.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miss Kathleen A. Tyrrell (attorney of record) on 03/09/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
Rejoinder of Withdrawn Process Claims
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-9, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In The Claims
Claims 1-6, and rejoined claims 7-9 (previously withdrawn group II) have been allowed by this Examiner’s Amendment as discussed below:
Claims 1, 2, 6 and 7 have been specifically amended as follows:
Claim 1 (Currently Amended): A test strip for 
a spreading layer capable of distributing or metering a biological sample across the surface of a primary membrane; 

a secondary membrane for hemoglobin comprising a surfactant, an immobilizing mordant, sodium azide and sodium nitrite for producing azidomethemoglobin or a direct read of end-color of lysed red blood cells[[.]]; 
a secondary membrane for G6PDH comprising a surfactant, a mordant, glucose-6-phosphate as a substrate, and sodium nitrite; 
wherein said secondary membranes are not in direct contact with each other but are in direct contact with said primary membrane; 
an optical reagent membrane for hemoglobin in direct contact with said secondary membrane for hemoglobin, said optical reagent membrane for hemoglobin comprising a surfactant and being capable of removing small particulate cellular debris and providing a uniform color across the surface of the Attorney Docket No.:IVDS0002US.NP Filing Date:September 13, 2018Page 3membrane; 
an optical reagent membrane for G6PDH in direct contact with said secondary membrane for G6PDH, said optical reagent membrane for G6PDH comprising a surfactant, an electron mediator, nicotinamide adenine dinucleotide phosphate (NADP+), and a bio-reactive indicator generating a signal which is proportional to liberated G6PDH in the biological sample, 
wherein said optical membranes are horizontally segregated from each other, and 
wherein said test strip provides a quantitative analytical range of 
Claim 2 (Currently Amended): The test strip of claim 1 wherein the primary membrane is a digestive membrane capable of hemolyzing red blood cells.
test kit comprising the test strip as set forth in claim 1.
Claim 7 (Rejoined-Currently Amended): A method for of hemoglobin (Hgb) and glucose-6-phosphate dehydrogenase (G6PDH) in a biological sample, comprising applying a biological sample to the spreading layer of the test strip [[of]] as set forth in claim 1 and reading the results of the test strip which are able to simultaneously quantify the levels of hemoglobin (Hgb) and glucose-6-phosphate dehydrogenase (G6PDH) in the biological sample 
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed test strip for simultaneous colorimetric quantification of glucose-6-phosphate dehydrogenase (G6PDH) and hemoglobin (Hgb) in a biological sample as currently amended (see instantly amended claim 1, in particular) is deemed to be unobvious over the cited prior art of record, as the prior art does not reasonably suggest the specific structural arrangement of the specific functional membrane layers (see also applicant’s remarks, dated 01/08/2021, pages 7-9) in combination with the superior results providing an increased analytical range for colorimetric quantification as currently recited in the claim 1.  Additionally, applicants have shown superior quantitative performance of the claimed test strip in order to simultaneously measure the levels of G6PDH and Hgb in a biological sample, as claimed (see disclosure, Examples 1-2, and figures 1-2, in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1-9 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657